 UNITED ASSN. PIPE FITTERS LOCAL 455, ETC.285If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, Room 2023,Federal Office Building, 550 Main Street,Cincinnati,Ohio, Telephone No. 381-2200.United Association Pipe Fitters Local Union No. 455 and UnitedAssociation Plumbers&Gasfitters Local Union No. 34, bothaffiliated with the United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO,1and St.Paul Associationof Plumbing,Heating and Mechanical Contractors,Inc.,'et al.and United Association Pipe Fitters Local Union No. 455 andUnited Association Plumbers & Gasfitters Local Union No. 34,both affiliated with the United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO,and Upper MidwestPiping, Incorporated and United Association Pipe Fitters LocalUnion No. 455, affiliated with the United Association of Jour-neymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, AFL-CIO (D. W.Hickey Co.,Inc., and Minnesota Mining & Manufacturing Com-pany)andAmerican Boiler Manufacturers Association:CasesNos. 18-CE-4, 18-CE-6, and 18-CC-143.August 5, 1965DECISION AND ORDEROn July 14, 1964, Trial Examiner Reeves R. Hilton issued his Deci-sion in the above-entitled proceeding, finding that the Respondents,Local Union No. 455 and the Contractors Association, its member-contractors, and Upper Midwest Piping, Incorporated, had engagedin and were engaging in certain unfair labor practices and recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.He alsofound that the Respondent Unions had not engaged in certain otheralleged unfair labor practices, and recommended that the complaintbe dismissed with respect thereto.Thereafter, the General Counsel,the Respondent Union, and the Charging Party filed exceptions to theTrial Examiner's Decision and supporting briefs.The National Labor Relations Board has reviewed the rulings of theTrial Examiner made at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Board has con-sidered the entire record in these cases, including the Trial Examiner'siHerein referredto respectively as Local Union No. 455 and Local Union No. 34, andjointly asthe Respondent Unions.2Herein referredto as the Contractors Association.3Herein referredto as the Charging Party154 NLRB No. 12. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision, the exceptions, and the briefs,4 and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner only tothe extent consistent herewith.1.We find, in agreement with the Trial Examiner, that Local UnionNo. 455 did not threaten, coerce, or restrain Bettenberg, Townsend,Stolte & Comb Company, in violation of Section 8(b) (4) (ii) (A) or(B) of the Act.5We also agree with the Trial Examiner that LocalUnion No. 34 has not engaged in any conduct violative of the NationalLabor Relations Act, as amended, and we shall dismiss the complaintwith respect to it.2.The Trial Examiner found (1) that Local Union No. 455 andthe Contractors Association and its contractor members, in the courseof conduct occurring in connection with the 3-M and the Pierre Airconconstruction projects, and Local Union No. 455 and Upper MidwestPiping, Incorporated, in the course of conduct occurring in connectionwith the Upper Midwest construction project, interpreted, construed,and applied article II, section 1(c), of the 1963 collective-bargainingagreement, referred to as the "fabrication clause," in a manner viola-tive of Section 8 (e), and (2) that Local Union No. 455 also violatedSection 8(b) (4) (ii) (A) and (B) in the course of this conduct. Forthe reasons set forth below, we agree that Local Union No. 455 vio-lated Section 8(b) (4) (ii) (B) by its conduct in connection with the3-M project, but we do not find the conduct of the Respondents viola-tive of the Act in any other respect.3.The 1963 collective-bargaining agreement:So-called packagedboilers, or boilers with trim piping attached at the factory, were beinginstalled in the St. Paul area in steadily increasing numbers, resultingin a considerable decrease in the trim-piping installation work to bedone at the jobsite which had previously been available to members ofLocal Union No. 455. The Union therefore sought, and finally obtainedin its 1963 collective-bargaining agreement with the Contracting Asso-ciationUpper Midwest Piping, Incorporated, and other mechanicalcontractors in the area, a fabrication clause which provided, in sub-stance, that, "As a primary working condition," trim piping "shall4The Charging Party's request for oral argument before the Board is hereby deniedas the record, including the exceptions and briefs,adequately presents the issues and thepositions of the parties.5We do not,however, adopt the Trial Examiner's further finding that the evidencefails to show that Bettenberg Company is engaged in commerce.The Trial Examinerfound, and the record shows, that Bettenberg Company, alleged to be a secondary personherein, is engaged in performing services as consulting engineers and architects in thebuilding and construction industry;and that the other alleged primary and secondaryemployers affected by the conduct involved herein are employers or persons engaged incommerce or operations affecting commerce.In these circumstances,we find that Betten-berg Company is a person engaged in an industry affecting commerce within the mean-ing of Section 8(b) (4) of the Act.Madison Building&Construction Trades Council,et at.(Wallace Hildebrant,at al, d/b/a H & K Lathing Co., et al.),134 NLRB 517;Sheet Metal Workers International Association,Local UnionNo.299,AFL-CIO, et at.(S.M. Kisner(deceased),et at.,d/b/a S. M. Kisner and Sons),131 NLRB 1196. UNITED ASSN. PIPE FITTERS LOCAL 455, ETC.287be fabricated on the jobsite or in the shop of an Employer within thebargaining unit who is bound by this agreement."The agreementalso established a fabrication committee made up of representatives ofthe parties to determine disputes.4.The 3-M incident:About July 3, 1963, the Minnesota Mining &Manufacturing Company, herein referred to as 3-M, ordered from Orr& Sembower,Inc., through its area agent, Blesi-Evans Company, threepackaged boilers to be delivered in 10 weeks, and, on July 11, 3-Msigned an agreement with D. W. Hickey Co., Inc., to install the boilersin the Benz Building which 3-M was remodeling, Hickey Company, amember of the Contractors Association, was a party to the 1963 agree-ment.On three separate occasions,Mooney, a business representativeof Local Union No. 455, informed Hickey Company that the packagedboilers which had been ordered were in violation of the contract and,if they arrived "prepiped," his men would not install them.OnAugust 16, Mooney warned 3-M's industrial relations director, Roth-stein, that 3-M "was going to have a problem over the installation ofthese new boilers" because of the contractual fabrication clause, and, ifthe men were ordered to install the boilers, "they may refuse" to do so.On August 27, the fabrication committee established by the 1963agreement, on which both the Contractors Association and Local UnionNo. 455 were represented, held a meeting at the request of the LocalUnion.After Mooney related his efforts "to head off a dispute" at theBenz Building,the committee"agreed"that the Hickey Company'scontract with 3-M to install the boilers was in violation of the 1963agreement, and that Hickey Company should inform 3-M "that workon the Benz Building would have to cease unless the problem of ship-ping package boilers with trim piping attached was resolved." There-after,Moriarty, executive vice president of the Contractors Associa-tion and recording secretary of the fabrication committee, so informedHickey Company by letter and sent a copy to 3-M.Representatives of Local Union No. 455 met with 3-M officials onSeptember 2.Moriarty,who was also at the meeting,expressed theopinion that the 1963 agreement prohibited installation of packagedboilers.At that meeting,and at subsequent meetings on September 6and 12, the Union representatives present reaffirmed their position"that if the boilers come in with piping formations attached, that wewould not install them." Thereafter 3-M notified Orr & Sembower towithhold shipment of the boilers, which, although ready to be shippedby September 13, were withheld in accordance with this notice.AboutOctober 5,3-M agreed to have the disputed piping removed from theboilers, and Mooney agreed that his members would then install them.Pursuant to instructions from 3-M,Orr & Sembower removed the pip-ing items specified and, on October 11, shipped them in a separate con- 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDtainer along with the boilers.Whenthe boilers arrived at the jobsite,Rothstein and Mooney,after inspecting them to make certain theobjectionable parts had been removed,signed a memorandum statingthat Mooney had advised 3-M that members of Local Union No. 455would not install the packaged boilers at the Benz Building in St. Paul,and that 3-M had revised its specifications to provide that certain fab-ric,, tion work on the boilers would be performed at the jobsite.On thesame day,Hickey Company's employees,members of Local Union No.455, began reassembling the parts and installing the boilers.(a)The alleged 8(e) violation:No issue is here presented concern-ing the legality of the execution of the fabrication clause.6The issueraised by the complaint is whether the Contractors Association, itscontractor-members(including Hickey Company),'and Local UnionNo. 455, by their conduct in connection with the 3-M project,enteredinto a new agreement construing,interpreting,and applying the fab-rication clause in a manner violative of Section 8 (e).As noted above,the 1963 agreement established the fabrication com-mittee to handle disputes.This committee met on August 27 andreached agreement that Hickey Company's contract with 3-M, in whichit agreed to install the packaged boilers in the Benz Building, was aviolation of the fabrication clause, and that work on this buildingwould have to cease unless the packaged-boilers issue was resolved. Itis clear from these facts that the committee members entered into anewad hocagreement on August 27.It is likewise clear that boththe Contractors Association and Local Union No. 455,whose represent-atives were present and participated in the August 27 meeting, wereparties to this agreement,and that Hickey Company was also a partyby virtue of its delegation of bargaining authority to the Association.Finally, it is clear and we find that this new agreement,which inter-preted the fabrication clause as prohibiting the installation of pack-aged boilers,was designed to preserve,obtain,or reacquire for employ-ees in the Contractors Association unit who were members of LocalUnion No. 455,the work of attaching the trim piping which employeesin this unit had historically performed.Therefore,to the extent thatits purpose was work preservation,this agreement would fall outside9We find no merit in the contention of the Charging Party that the Board should findthe fabrication clauseperae violative of Section 8(e).As the Trial Examiner found,and as acknowledged in the brief of the Charging Party, the General Counsel did notallege in the complaint, or urge at the hearing that execution of this clause, in itself,constituted a violation of Section 8(e) even though there was no Section 10(b) bar tosuch an allegation.SeeUnited Association Pipe Fitters Local Union No. 539, at al.(American Boiler Manufacturers Association),154 NLRB 314, issued simultaneouslyherewith, in which the Board found no merit in a similar contention raised by the sameCharging Party.We note that 3-M was not a member of the Contractors Association, was not namedin the complaint as a respondent, and no agreement between it and Local Union No. 455is alleged as a violation of Section 8(e). UNITED ASSN.PIPE FITTERSLOCAL455, ETC.289the scope of Section 8 (e).11This agreement, moreover, pertained solelyto trim-piping work to be done on the boilers to be installed at this proj -ect.As these boilers had been ordered by 3-M Company, neither theContractors Association, nor any of its members, including HickeyCompany which had contracted merely to install the boilers, was in aposition to assign the trim-piping work to Hickey's employees assought by the Union. Even if the Respondent Employers are there-fore to be regarded as secondary employers and the August 27 agree-ment as a "hot goods" agreement within the scope of Section 8 (e),9 theagreement was, nevertheless, protected by the construction industryproviso to that section because it related to construction site work.Thus, the August 27 agreement prohibited entirely the installation ofpackaged boilers at this construction site.10The agreement clearly didnot constitute an attempt to prescribe conditions under which or bywhom trim piping could be installed at the factory.Moreover, al-though the fabrication clause might be read as contemplating thattrim-piping work could be performed in the shop of an employer, thelegality of that clause is not here in issue. It is clear that the August 27agreement by its terms indicates no intent that the trim-piping workhere involved should be done at any location other than at the jobsite,and there is no evidence that the contracting parties intended any otherlocation.liAccordingly, we find, contrary to the Trial Examiner, theGeneral Counsel has failed to establish that a violation of Section 8 (e)occurred at this project.(b)The alleged 8(b) (4) (ii) (A) violation:As we have found thatthe August 27 agreement was not prohibited by Section 8(e), as thememorandum agreement between 3-M and Local Union No. 455 signedby Rothstein and Mooney on October 16 is not alleged to be violativeof Section 8(e), and as there is no evidence that Local Union No. 455was seeking any agreements other than the ones it obtained, we find thatthe Union did not violate Section 8(b) (4) (ii) (A).8 Cf.Service and Maintenance Employees'Union,Local No.399,AFL-CIO (SuperiorSouvenir Book Company),148 NLRB1033;Milk Wagon Driversand DairyEmployeesUnion Local 603,International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America(Drive-Thru Dairy, Inc.),145 NLRB 445, 449.Member Fanningconcurs in this finding for the reasons expressed inUnitedAssociationPipe Fitters LocalUnion No.539,etal.(American Boiler Manufacturers Association),supra,footnote 12.gCompareOhio ValleyCarpentersDistrictCouncil, etc.(Cardinal Industries, Inc.)(Member Brown dissenting),144 NLRB 91,93, enfd. 339F. 2d 142(C.A. 6) ; Local 5,United Associationof Journeymenand Apprentices of the Plumbing and Pipefitting In-dustry, etc.(Arthur VenneriCompany)(Member Fanning dissenting on other grounds),137 NLRB 828, enfd. 321 F. 2d 366 (C.A.D.C.).10 SeeOhio Valley Carpenters District Council, etc.(Cardinal Industries,Inc.),136NLRB 977, 988.ll OhioValleyCarpentersDistrictCouncil, etc.(Cardinal Industries, Inc.) supra,989, reliedon by the TrialExaminer,is inapposite.The agreement in that case whichthe Board found not protectedby the proviso, unlike the August 27 agreement in the in-stant case,permittedthe use ofprefabricatedmaterialson the project site but only ifthey weremade within the union's jurisdictionalarea by outsidecarpenterswho weremembers of the union and/or employed under the union'scontract conditions.206-446-66-vol. 154-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)The 8(b) (4) (ii) (B) violation:This section, in substance, pro-hibits a union from threatening, coercing, or restraining any personwith an object of forcing or requiring any person to cease handling theproducts of any producer or to cease doing business with any person.Moreover, this section unlike Section 8 (e), contains no exemption forthe construction industry.12As shown above, Local Union No. 455 made repeated threats, bothto Hickey Company and to 3-M, to take economic action by refusingto install the boilers in packaged form.As noted above, Hickey Com-pany had contracted only to install the boilers; consequently, it was asecondary employer in this dispute because it was, as the Union admits,powerless to effect the results sought by the Union-assignment of thetrim-piping work to the Union's members.The Union's objectives,therefore, in uttering these threats to Hickey Company, must havebeen, and we find that they were, to force that Company to cease doingbusinesswith 3-M and to cease handling boilers produced by Orr &Sembower, and, consequently, to force 3-M to cease doing business withOrr & Sembower.We find that Local Union No. 455, by threateningHickey Company with a strike with such objectives, violated Section8(b) (4) (ii) (B) of the Act.Although 3-M had control over the work sought by the Union'smembers in that it was 3-M which ordered the boilers, 3-M was notthe employer of the employee-members of the Union involved in thedispute, nor was it a party to the 1963 collective-bargaining agreement.It is clear, therefore, that Mooney's statements to 3-M that the mem-bers of Local Union No. 455 would not install the packaged boilerswere not threats to strike 3-M, but threats to strike Hickey Company,with the object of forcing 3-M to cease handling the packaged boilersproduced by Orr & Sembower.We find that Local Union No. 455, bythus threatening 3-M with a secondary strike against Hickey Company,with such an object, further violated Section 8(b) (4) (ii) (B).1311 SeeNortheastern Indiana Building and Construction Trades Council(Centlivre Vil-lage Apartments),148 NLRB 854."As our dissenting colleague recognizes,his views on this issue herein have previouslybeen rejected by the Boardwhich, with Court approval,has long recognizedthat theright of control is a significant factor hearing on the question whether union conduct isprimary or secondary.SeeMetropolitan District Council, etc. (Charles B.Mahan, anindividual and National Woodwork Manufacturers Association),149 NLRB 646 (Mem-ber Brown dissentingin part) ;Ohio Valley Carpenters District Council, etc.(CardinalIndustries,Inc.), supra,93 (Member Brown dissenting),enfd. 339 F.2d 142(C.A 6) ;International Longshoremen'sAssociation,AFL-CIO, etal. (Board of Harbor Commis-sioners),137 NLRB 1178 (Member Fanning concurring,Member Brown dissenting) ;Local 5, United Association of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry,etc. (Arthur Venneri Company), supra.Cf.United Association PipeFitters Local Union No. 539, et al. (American Boiler Manufacturers Association), supra(Tonka Toys incident) ;andMetropolitan District Council, etc.(NationalWoodworkManufacturers Association),149 NLRB 646,footnote 21, in which the Board found noviolations of Section 8(b) (4). In the latter two cases, unlike the situation here, therespondent unions'strike threats were aimed directly at employers who not only hadcontrol over assignment of the disputed work, but also were the employers of theemployee-members of the unions who soughtthe work. UNITED ASSN. PIPE FITTERS LOCAL 455, ETC.2915.The Pierre Aircon incident:Pierre Aircon Company, a memberof the Contractors Association and a signatory to the 1963 agreement,received a contract on July 3, 1963, to install a boiler at the DeluxeCheck Building project.The contract specified a packaged boilermanufactured by Orr & Sembower, but the record does not show whoordered the boiler.After the boiler was delivered, Mooney requestedHoward Pierre, president of Pierre Aircon Company, to attend as aguest, a meeting of the fabrication committee, which he did on Octo-ber 22, 1963.The committee, whose members in attendance includedMooney of Local Union No. 455 and Moriarty of the Contractors Asso-ciation, informed Pierre that his acceptance of the packaged boilerwould violate the 1963 agreement. The record does not reveal Pierre'sresponse.The committee minutes show that, after Pierre left the meet-ing, the committee unanimously adopted a motion that Pierre AirconCompany pay $100 for violating the fabrication clause of the collective-bargaining agreement by "entering into a contract ... with the DeluxeCheck Company for the installation of a ... boiler [which] arrivedwith the trim on." Thereafter, Pierre Aircon Company paid the $100and installed the packaged boiler.(a)The alleged violation of Section 8 (e): It is evident that the Fab-rication Committee's action of October 22 constituted the entering intoof a newad hocagreement which provided, in effect, that the installa-tion of the packaged boiler at this site would be permitted upon thepayment of $100 by Pierre Aircon Company. Local Union No. 455 andthe Contractors Association, whose representatives entered into theagreement, and Pierre Aircon Company, as an association member,were parties to this agreement.Unlike the Trial Examiner, however, we find nothing in this agree-ment of October 22 violative of Section 8(e).Like the August 27agreement at the 3-M project, discussed above, this agreement, to theextent that it involved work preservation, would fall outside the scopeof section 8 (e) ; to the extent that it falls within the scope of that sec-tion, it would be protected by the construction industry proviso.Thefact that the agreement involved payment of $100 by Aircon does notin our opinion deprive the October 22 agreement of the proviso'sprotection.(b)The alleged violation of Section 8(b) (4) (ii) (A):As we havefound that the October 22 agreement was lawful, and as there is no evi-dence that the Union sought any agreement other than the one reached,we find that the Union's conduct in securing it was not violative ofSection 8(b) (4) (ii) (A).(c)The alleged violation of Section 8(b) (4) (ii) (B) :The factsshow that, unlike the 3-M incident discussed above, Local Union No.455 did not threaten to strike this project.There is, in our view, a sig-nificant distinction between the use of strikes or threats thereof as an 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDeconomic weapon in the settlement of disputes between labor and man-agement, and the resort to peaceful means of resolving such disputessuch as their submission to the Board or to the courts for determina-tion.14The agreement upon reasonable compensation for what theUnion contended was a breach of its contract was similarly a peacefulmethod of resolving its dispute without a strike or threat thereof.Accordingly, we find that Local Union No. 455, by its conduct herein,did not threaten, coerce, or restrain the Employers herein within themeaning of subsection (ii) of Section 8(b) (4), and therefore did notviolate Section 8(b) (4) (ii) (B).6.The Upper Midwest Piping incident:Upper Midwest Piping,Incorporated, was a member of the Mechanical Contractors Associa-tion of Minneapolis, Inc., which had a collective-bargaining agree-ment with Local Union No. 539, a sister local of Local Union No. 455,which agreement contained a fabrication clause similar to the one con-tained in the Local Union No. 455 agreement. Although both the Min-neapolis and St. Paul agreements contained reciprocal clauses coveringemployer members working in either area,15 when Upper MidwestPiping obtained a contract, about August 5, 1963, to install two pack-aged boilers in the Rosemont School in St. Paul, it became a signatoryto the Local Union No. 455 agreement. On September 9, Upper Mid-west Piping ordered two boilers of the type specified in its contractfrom Cleaver-Brooks Company, through Heinent Company, the Tat-ter's agent in St. Paul.Early in October, business representativeMooney told Sorensen, vice president of Upper Midwest Piping, overthe telephone, that, under the fabrication clause, "the trim piping andthe gas train, etc. shouldn't be on these boilers when they came in," andthat it was "our work."Mooney, in his testimony at the hearingregarding this conversation, stated : "Mr. Sorensen isn't the kind ofman that you have to come up with a threat ....Merely a matter ofexplaining to him what the labor agreement was all about." Shortlyafter this telephone conversation withMooney, Sorensen orallyinstructed Heinent not to deliver the boilers at the jobsite with the trimpiping attached, and followed up with a letter containing the sameinstructions "as per St. Paul's local requirements."Although Heinentpassed Sorensen's instructions along to Cleaver-Brooks Company, theboilers were delivered in packaged form and were being installed at thetime of the hearing by Upper Midwest Piping employees who weremembers of Local Union No. 539 of Minneapolis.14 SeeNortheastern Indiana Building and Construction Trades Council(Centlivre Vil-lageApartments),supra;Orange Belt District Council of Painters No. 48, et al. v.N.L R.B.(Calhoun Drywall Company),328 F. 2d 534(C A.D.C ).is These clausesprovide thatan employer-member of one association performing workin the jurisdiction of another local union is bound by all the provisionsof the agreementeffective in that jurisdiction"to the same extent as if signatory thereto." UNITED ASSN. PIPE FITTERS LOCAL 4 5 5,ETC.293(a)Thealleged 8(e) violation:We find it unnecessary to, and there-fore do not, determine whether Local Union No. 455 and Upper Mid-west Piping, by their conduct in the course of this incident, enteredinto an implied agreement interpreting the fabrication clause. Suchagreement would, in any event, not be violative of Section 8 (e) as itwould, for the reasons set forth above in regard to the agreementbetween Hickey Company and the Union at the 3-M project, be pro-tected by the construction industry proviso.16(b)The alleged 8(b) (4) (ii) (A) violation:As the purported agree-ment, if any, would not have been unlawful, we find that the Union'sconduct in pursuit of such an agreement would not have been violativeof Section 8(b) (4) (ii) (A).(c)The alleged 8(b) (4) (ii) (B) violation:The facts show thatMooney informed the president of Upper Midwest Piping that the trimpiping "shouldn't" be on the boilers when they were delivered. Thisstatement clearly did not constitute a threat.Moreover, we do notagree with the Trial Examiner that "Local 455's pattern of conduct"provides a basis for finding an implied threat in Mooney's statementsor conduct in the course of this incident.Therefore, in the absence ofany evidence that the Union threatened, coerced, or restrained UpperMidwest Piping or any other person within the meaning of subsection(ii) of Section 8(b) (4), and as the boilers were installed in packagedform as ordered, we find that Local Union No. 455 did not violate Sec-tion 8(b) (4) (ii) (B) at this project.''ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, United Association Pipe Fitters Local No. 455, affiliatedwith the United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO, its officers, agents, and representatives, shall :1.Cease and desist from :(a)Threatening, coercing, or restraining D.W. Hickey Co., Inc.,or any other person engaged in commerce, where an object thereof isto force or require said Company or any other person to cease using,selling, handling, or dealing in the products of, or to cease doing busi-ness with, Orr & Sembower, Inc., Minnesota Mining & ManufacturingCompany, or any other person.1eWe note that Upper Midwest Pipingwas not a memberof the Respondent ContractorsAssociation, that the Fabrication Committee took no action regarding this project, thatMechanical Contractors Association of Minneapolis, Inc., is not a respondent in thisproceeding, and that no violations of the Act by either Association are alleged in con-nection with this incident.17Local 38,International Brotherhood of ElectricalWorkers, AFL-CIO (Edwin A.Wells, d/b/a E. Wells Electrical Construction Company),148 NLRB 757;General Team-sters Local No 162, etc. (B. P. John Furniture Corporation),144 NLRB 536, 545. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Threatening, coercing, or restraining Minnesota Mining & Man-ufacturing Company or any other person engaged in commerce, wherean object thereof is to force or require said Company or any other per-son to cease using, selling, handling, or dealing in the products of, orto cease doing business with, Orr & Sembower, Inc., or any other person.2.Take the following affirmative action which the Board finds nec-essary to effectuate the policies of the Act :(a)Post, in conspicuous places, in its offices, meeting halls, andplaces where notices to its members are customarily posted, copies ofthe attached notice marked "Appendix." 1s Copies of said notice, to befurnished by the Regional Director for Region 18, shall, after beingduly signed by an authorized representative of Respondent LocalUnion No. 455, be posted immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter.Rea-sonable steps shall be taken by the said Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Furnish to the Regional Director for Region 18 signed copiesof the aforementioned notice for posting by each of the employers whoare willing, in places where notices to employees are customarilyposted.Copies of said notice, to be furnished by the Regional Direc-tor, shall, after being signed by the said Respondent, as indicated, beforthwith returned to the Regional Director for disposition by him.(c)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the said Respondent has taken tocomply herewith.IT IS FURTHER ORDERED that the complaint in Case No. 18-CE-4 andCase No. 18-CE-6 be dismissed in its entirety, and the complaint inCase No. 18-CC-143 be dismissed insofar as it alleges unfair laborpractices other than as found by the Board.MEMBER BROWN, dissenting in part:I disagree with my colleagues' conclusion that Respondent Local 455violated 8(b) (4) (ii) (B) by threatening to strike D. W. Hickey Co.,Inc., if it breached the applicable collective-bargaining agreement byinstalling packaged boilers on the 3-M project. Instead, I find thisconduct legitimate economic pressure designed to protect unit work ascontemplated by Local 455's collective-bargaining agreement with theMechanical Contractors Association, to which Hickey was a party.The provision invoked against Hickey, referred to herein as the"fabricationclause," provided, in substance, that the external pipingon boilers is to be fabricated by unit employees of signatory employers.It was incorporated in the 1963 agreement for the purpose of reducingthe inroad on unit work occasioned by increased use of so-called pack-Is In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order". UNITED ASSN. PIPE FITTERS LOCAL 455, ETC.295aged boilers, which involve factory assembly of external piping bynonunit employees.19During the period here in controversy, and withreference to the 3-M project, the Fabrication Committee, composed ofrepresentatives of the Respondent Employers and Labor Organizationsand contractually empowered to resolve disputes arising under the"fabrication clause," construed this provision as precluding a signatoryemployer from installing packaged boilers on any project covered bythe agreement.Consistent with the view of my colleagues, the "fabrication clause,"as interpreted by the Committee, represented a genuine attempt to pro-tect "fairly claimable jobs" of unit employees 20Thus, in regulatingthe economic relationship between signatory employers and their em-ployees, the clause has been applied in a manner which (1) merelydefines work that must be performed by unit employees, (2) does notimpose a legally cognizable obligation upon any nonsignatory em-ployer, (3) does not reflect an intent to regulate labor policies of thirdpersons doing business with signatories, (4) does not regulate the termsand conditions of employment of employees outside the bargainingunit, and (5) may not be utilized by the contracting Unions to supporttheir disputes with nonsignatories. It is apparent that-as intended,interpreted, and administered-the "fabrication" clause represents agenuine effort to preserve the work of employees in the contract unitrepresented by Respondent Unions.The clause is thus primary inscope, and any business cessations resulting from its direct implementa-tion against signatory employers would merely amount to all "inci-dental secondary effect" outside the interdict of Section 8 (e).21Without disputing the foregoing, the majority concludes that Local455's strike action against Hickey, though merely designed to enforcethe Fabrication Committee's interpretation of the clause, was violativeof Section 8(b) (4) (B).The majority then goes on to state that, asapplied to Hickey, the Committee's interpretation was secondary andwould violate Section 8(e) if not exempted by the construction indus-'9 The record shows that before 1958 most boilers installed in the St. Paul area hadtheir external piping attached at the jobsite by employees represented by RespondentUnions and employed by pipefitting contractors many of whom belonged to the Mechani-cal Contractors Association.In the period between 1958 and 1963, the use of packagedboilers,with external piping applied at the manufacturer's plant, increased from 10 per-cent to 60 to 75 percent of all boilers installed.2OHeat and Highway Drivers, Dockmen, Helpers and Miscellaneous Truck TerminalEmployees,Local Union No. 710, etc.(Wilson & Co.,et al.) v. N.L.R.B.,335 F. 2d709, 713-714(CA.D.C.).nMetropolitan District Council of Philadelphia,etc. (Charles B. Mahin,an Individual,and National Woodwork Manufacturers Association),149 NLRB 616;Serviceand Main-tenance Employees'Union, Local No.399(galEfron, d/b/a Superior Souvenir BookCompany),148 NLRB 1033. CompareLocal 282,International Brotherhood of Team-sters, etc.(United States Trucking Corporation),146 NLRB 956,962; enfd. 344 P. 2d649 (C.A. 2),decided April 22, 1965, where in finding a violation of Section 8(b) (4) (1)and (ii) (B) the Board and the Court specifically distinguished a situation where a unionis "enforcing the contractual rights" or"preserving work" in the bargaining unit repre-sented by the union. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDtry proviso thereto. In both respects, the majority finds a proscribedsecondary objective solely because Hickey had no authority to assignthe fabrication work to his employees.The violation, therefore, restsupon the majority's willingness to regard the element of "control" asthe conclusive determinant of objective, an approach I have repeatedlyrejected 22In my opinion, the Hickey incident pointedly illustrates the unreal-istic consequences attendant in determining validity of objective undera standard which is both alien to the statutory scheme and broad enoughto condemn conduct falling outside the ambit of 8(b) (4) (B) and8(e).For, there can be no question that the "power of control" testwhen applied to the instant circumstances conditions the primary orsecondary nature of Local 455's conduct upon the form of a signatoryemployer's breach of contract.Thus while my colleagues concede thatno statutory violation would exist had Hickey possessed the authorityand itself ordered the packaged boilers, they find a violation of8(b) (4) (B) solely because Hickey's contract breach took the form ofaccepting a business undertaking which frustrated the contractuallyguaranteed job rights of his employees. I see no relevant distinction.In either case, the deprivation of unit work, being equally offensiveto unit employees under their contract, would be likely to precipitate,as it in fact did, a contract-oriented labor dispute against Hickey.Unless 8(b) (4) (B) is to be viewed as regulating contractual disputesbetween an employer and his employees in regard to the terms andconditions of those employees, I see no justification for the majority'spreoccupation with formal aspects of an employer's breach of a lawfulwork preservation provision in determining whether a labor orga-nization may lawfully apply direct economic pressure against thatemployer on behalf of offended employees.For the above reasons,and under all circumstances, it is my opinion that Local 455's conduct,designed as it was to enforce compliance with contractually guar-anteed job rights of unit employees, constituted traditional primaryaction not proscribed by Section 8(b) (4) (B).Accordingly, and as Iagree with the majority's dismissal of all other allegations, I woulddismiss the consolidated complaints in their entirety.MEMBER ZAGORIA took no part in the consideration of the above Deci-sion and Order.22 See, e.g, my dissenting opinions inOhio Valley Carpenters District Council, UnitedBrotherhood of Carpenters and Joinersof America, AFL-CIO (Cardinal Industries, Inc ),144 NLRB 91,94; andNational Woodwork Manufacturers Association,supra.as See the companion case ofUnited Association Pipe Fitters Local Union No. 539, et at.(American Boiler Manufacturers Association),154 NLRB314, issued simultaneouslyherewith,where the majority dismisses the 8(b) (4) (B) allegation with respect to the"Tonka Toys incident" because the signatory employer breached the fabrication clauseby ordering a packaged boiler. UNITED ASSN. PIPE FITTERS LOCAL 455, ETC.297APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF D.W.HICKEYCO., INC., AND MINNESOTA MINING & MANUFACTURINGCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, andin order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that :WE WILL NOT threaten, coerce, or restrain D. W. Hickey Co.,Inc., orany other person engaged in commerce, where an objectthereof is to force or require said Company or any other personto ceaseusing, selling, handling, or dealing in the products of,or to ceasedoing business with, Minnesota Mining & Manufactur-ing Company, Orr & Sembower, Inc., or any other person.WE WILL NOT threaten, coerce, or restrain Minnesota Mining &ManufacturingCompany, or any other person engaged in com-merce, wherean object thereof is to force or require said Com-pany or any other person to cease using, selling, handling, ordealingin the products of, or to cease doing business with, Orr &Sembower,Inc., orany otherperson.UNITED ASSOCIATION PIPE FITTERS LOCAL UNION No.455,AFFILIATEDWITH THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THE PLUMB-ING AND PIPEFITTING INDUSTRY OF THE UNITEDSTATES ANDCANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 consecutive days from thedate ofposting, and must not be altered, defaced, or covered by anyother material.Employees, or any one affected by this notice, may communicatedirectly with the Board's Regional Office, 316 Federal Building, 110South Fourth Street, Minneapolis, Minnesota, Telephone No. 339-0112,Extension2601, if they have any question concerning this notice orcompliancewith its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPursuant to charges,which were duly filed,served,and consolidated,the GeneralCounsel of the National Labor Relations Board, through the Regional Director forRegion 18, issued a consolidated complaint in Cases Nos.18-CE-4 and 18-CE-6,dated January 15, 1964, alleging the Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8(e) of the National LaborRelations Act, as amended (29 U.S.C. 151,et seq.),herein called the Act.On thesame date a complaint was duly issued in Case No. 18-CC-143, alleging that theRespondents have engaged in and are engaging in unfair labor practices within themeaning of Section 8(b) (4) (ii) (A) and (B) of the Act. On January 15, 1964, the 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director issued an order consolidating all three cases.The answers of theRespondents admit certain allegations of the complaints, but deny the commissionof any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Reeves Hilton atMinneapolis,Minnesota, on February 3 through 6, 1964.All parties were presentand represented by counsel and were afforded full opportunity to be heard, to intro-duce relevant evidence, to present oral argument, and to file briefs.About May 4, allcounsel submitted briefs, or joined therein, except counsel for Respondent UpperMidwest Piping, Incorporated.The Charging Party, American Boiler Manufacturers Association, is herein referredto as the American Association.Respondent United Association Pipe Fitters Local Union No. 455, and RespondentUnited Association Plumbers & Gasfitters Local Union No. 34, both affiliated withabove-described International Union, are referred to as Local 455 and Local 34,respectively, or as the Respondent Unions.Respondent St. Paul Association of Plumbing, Heating and Mechanical Contractors,Inc., is referred to as the Contractors Association.On the basis of the entire record, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE ASSOCIATIONS AND THEIR MEMBER COMPANIESThe American Association, a New Jersey corporation with its principal office inNewark, New Jersey, is a trade organization representing approximately 36 manu-facturers and distributors of steam boilers and firing equipment, located in some 22States, including Orr & Sembower, Inc., and Cleaver-Brooks Company of Milwaukee,Wisconsin.Orr & Sembower, Inc , according to its president, Frederick Klein, is a Pennsyl-vania corporation and maintains its principal plant and place of business of Reading,Pennsylvania, where it is engaged primarily in the manufacture, fabrication, and saleof packaged boilers.During the 12-month period preceding October 25, 1963, thedate of the filing of the initial charge,' the Company sold and delivered finishedproducts valued in excess of $1 million to customers outside the Commonwealth ofPennsylvania, and also purchased raw materials, in the same amount, from suppliersoutside the Commonwealth of PennsylvaniaCleaver-Brooks Company, as related by its vice president and general manager,Harold F. Holtz, is a Wisconsin corporation and has its principal office in Milwaukee,Wisconsin.The Company's principal business is the manufacture and sale ofpackaged boilers which are manufactured at plants located in Lebanon, Pennsylvania,Ontario,Canada, and Mexico City, Mexico.The Company sold and deliveredfinished products, valued in excess of $5 million, from its Lebanon plant to customerslocated outside the Commonwealth of Pennsylvania, and purchased raw materialsfor that plant, in the same amount, from suppliers outside the Commonwealth ofPennsylvania.Respondent Upper Midwest Piping, Incorporated, is a Minnesota corporation andhas its principal office in Minneapolis, Minnesota. where it is engaged in the businessof mechanical contracting,including the installation of plumbing,heating, and othermechanical equipment.The answer admits that during the year 1963, the Companypurchased materials and equipment, valued in excess of $100,000, which were shippedto it by suppliers located in places outside the State of Minnesota.Upper Midwest,according to Carl Sorensen, vice president, although not a member of ContractorsAssociation (it is a member of Mechanical Contractors Association of Minneapolis,Inc.), has agreements with Local 455 and Local 34.Respondent Contractors Association is a Minnesota corporation, having its prin-cipal office in St. Paul, Minnesota, and is composed of some 44 contractors, hereinnamed as Respondent Member-Contractors, who are located in the St. Paul area andare engaged in the installation of plumbing, heating, and related mechanical equip-ment.Contractors Association was formed and has existed, at all times materialherein, for the purpose,inter alia,of negotiating and bargaining with the RespondentUnions as the collective-bargaining representative of the employees of RespondentMember-Contractors.The complaint alleges that Contractors Association and eachof its members purchased materials and equipment in their respective business opera-tions from sources outside the State of Minnesota in amounts valued in excess of$100,000.The answer denies the Contractors Association made any such purchases,but admits that some, but not all of its members, made such purchases.1Unless otherwise stated, the same period is used concerning the business operationsof other companies involved herein UNITED ASSN. PIPE FITTERS LOCAL 455, ETC.299The answers of D. W. Hickey Co., Inc., and Pierre Aircon Company admit theyareMinnesota corporations, that they maintain their places of business in St. Paul,Minnesota, that they are mechanical contractors, and they are members of Contrac-tors Association.At the hearing counsel stipulated that each of these companies pur-chased materials and equipment, valued in excess of $100,000, from suppliers inplaces outside the State of Minnesota.Minnesota Mining & Manufacturing Company, according to its industrial relationsdirector, Ralph Rothstein, is a Delaware corporation and maintains its principal officeat St. Paul, Minnesota, and is engaged at St. Paul and other States in the manufacture,sale, and distribution of tapes, building materials and supplies, and related products.During the year 1963, the Company manufactured, sold, and delivered from its St.Paul plant products valued in excess of $1 million to customers outside the State ofMinnesota and it purchased goods and materials, in the same amount, from sourcesoutside the State.I find Orr & Sembower, Cleaver-Brooks, Upper Midwest Piping, D. W. Hickey,Pierre Aircon, and Minnesota Mining & Manufacturing are employers engaged incommerce within the meaning of Section 2(2), (6), and (7) of the Act, and arepersons within the meaning of Section 8(b) (4) (ii) thereof.The Respondent Contractors Association denies that it is an employer engagedin commerce or in operations affecting commerce within the meaning of Section2(6) and (7) of the Act. As it is undisputed that Respondent Contractors Associa-tion has acted as the agent of Respondents D. W. Hickey and Pierre Aircon and hasrepresented them, and all its Member-Contractors, in negotiating agreements withRespondent Unions, I find that Respondent Contractors Association is engaged inoperations affecting commerce within the meaning of Section 2(6) and (7) of theAct 2The complaint in Case No. 18-CC-143 alleges that Bettenberg, Townsend, Stolte& Comb Company is a partnership, with offices in St. Paul, Minnesota, and performsservices as consulting engineers and architects in the building and construction indus-try.During the year 1963, as appears in the complaint, the firm performed servicesvalued in excess of $50,000 to enterprises located within the State, each of whichannually produces and ships goods valued in excess of $50,000 directly out of theState wherein they are located.The answer of Respondent Local 455 admits thetype of services performed by the firm, but, on the basis of insufficient information,denies the allegation concerning the operations of the companies for which it renders,or has rendered, services, or the value of such services.C Vaughn Anderson, chiefmechanical engineer for the firm, testified regarding the firm's operations and that itacted as consulting engineers and architects for the St. Paul School Board in theremodeling of the Cleveland Junior High SchoolHowever, the record does notreveal the cost of this project or the names of the enterprises engaged in commercefor which the firm performed services I, therefore, find the evidence insufficient tosustain the jurisdictional allegations of the complaint in this respect.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent Unions are labor organizations as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The pleadingsThe complaint in Cases Nos. 18-CE-4 and 18-CE-6 alleges, in substance, thatabout July 15, the Respondents executed collective-bargaining agreements contain-ing a fabrication clause covering the installation of boilers on the jobsite, which theRespondents have interpreted, construed, and applied in such a manner as to con-stitute a violation of Section 8(e) of the Act.The Respondents contend the fabrication clause is not proscribed by Section 8(e)and, in addition, the Respondent Union advances legal and constitutional groundsto support the validity of the clause.The complaint in Case No. 18-CC-143 alleges, in brief, that Local 455, throughitsagents, threatened, coerced, and restrained certain mechanical contractors, anobject thereof being to force or require said contractors to cease using, handling,transporting, or otherwise dealing in the products of, or to cease doing business with,certain manufacturers of packaged boilers and their representatives, and to force or2 Operating Engineers Local 'UnionNo 3, AFL-CIO (CaliforniaAssociationofEm-ployers),123NLRB 922,926;BrowardCounty Carpenters'DistrictCouncil, etc.(Broward Builders'Exchange,Inc), 122 NLRB 1008, 1012. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire said contractors and Minnesota Mining&Manufacturing Company to enterinto agreements prohibited by Section 8(e), in violation of Section 8 (b) (4) (ii) (A)and (B)of the Act.In essence,Local 455 asserts that the statutory provisions do not apply herein,its agreements fall within the construction proviso to Section 8(e), and its acts andconduct in seeking to obtain compliance with, and to enforce, existing valid agree-ments were not violativeof the Act.The Respondent also raises legal and consti-tutional issues concerning the General Counsel's construction and application ofSection 8(e) upon the agreements in question.B. BackgroundMax Funk, manager of American Association, testified 36 members of the Asso-ciation 3 are engaged in the manufacture of boilers or major components thereof insome 60 plants located in 22 States.The boilers are sold throughout the UnitedStates and the world, and the value of the boilers produced annually is in excess of$400 million.Funk has been manager of American Association for about 3 years and for morethan 20 years prior thereto he was with Combustion Engineering, Incorporated, amanufacturing concern, as an engineer and later became chief engineer responsiblefor the research, design, and development of boilers.On the basis of his experi-ence, as well as reports submitted to the Association by its members, Funk gave anoutline of the development and growth of the packaged boiler in the industry, whichmay be summarized as follows.There are two basic types of boilers, (1) a water tube boiler, in which the wateris inside the tubes and the heat source is outside the tubes, and (2) a fire tube boiler,in which the water is outside the tubes and the heat is inside the tubes.Manufactur-ing members of the Association produce both types of boilers and both are manu-factured as packaged boilers, which Funk described as:A packaged boiler is a complete steam generating unit. It comprises a heatexchanger, a source of heat, a source of combustion air, operating controls,safety controls.These five factors, basically, make up a packaged boiler.The packaged boiler is manufactured by assembly line methods.Thus, parts ofthe heat exchanger are fabricated and assembled, subassemblies such as burners,fuel piping, trim piping, and controls are then attached to the heat exchanger.Theboiler is then moved to the test pit where it is actually fired and operated and runthrough performance tests.The packaged boiler carries a manufacturer's warrantyagainst defective parts and removal of any of these parts voids the warranty on theunit operation of boiler although it remains effective as to the parts.The boiler alsobears the seal of the Underwriters Laboratory which means that it conforms tospecified standards.Upon completion of the tests the boiler is shipped to the pur-chaser and is ready for installation at the jobsite without further fabricationPrior to the development of packaged units the boilers and component parts wereshipped separately and assembled at the jobsite.These boilers were and are knownas field-assembled boilers.Packaged fire tube and water tube boilers were first produced in 1932 and 1947,respectively, and can be manufactured and handled in various sizes up to about7,000 horsepower.Boilers in excess of this horsepower, such as used by publicutilities, beinghugeequipment, cannot physically be packaged and shipped and mustbe assembled in the field or at the jobsite. Since 1947 the use of packaged boilers hassteadily increased and during the year 1963 Association members manufactured andsold about 5,000 packaged fire tube boilers.Funk estimated that about 50 percentof all fire tube boilers produced in 1963, by Association and nonassociation manu-facturers,were packaged boilers. In the same period Association members manu-factured some 600 packaged water tube boilers, up to 3,000 horsepower, which con-stituted about 61 percent of all water tube boilers produced by them.The boilersmanufactured by members of the Association in 1963 were valued in excess of $70million.Otto Swoboda, president of Hickey Company, said packaged boilers started sell-ing "quite fast" around 1955 or 1956, and for the past 7 or 8 years most of theboilers installed by Hickey Company have been packaged boilers.8 The Association has 38 associate members who are suppliers to the industry, or in-suring agents or quasi-public groups who are interested in industry. UNITED ASSN. PIPE FITTERS LOCAL455, ETC.301Howard Pierre, president of Pierre Aircon, testified the company has been install-ing packaged boilers for the past 7 or 8 years and they constituted about 50 percentof all its boiler installations.Lawrence Heinen, president of Heinen Company, stated the company has beenacting as representative for Cleaver-Brooks since 1955 and that the sales of packagedboilers has steadily increased so that currently about 80 to 85 percent of all boilerssold in the area are packaged boilers.During 1962 the company sold between 25 to30 packaged boilers.Albert Kimble, president of Kimble Company, mechanical contractor, testifiedthat in 1957 or 1958 about 10 percent of all boilers installed were packaged boilersand by May 1963 they composed about 70 percent of all installations.Theodore Schmitz, employed by the city of St. Paul as a heating and pipinginspector since 1949, estimated that packaged boiler installations had increased overthe past 5 or 7 years from 10 percent to about 60 or 70 percent.Warren B. Mooney, assistant business representative for Local 455 for about 13years, testified that packaged boilers, which he referred to as "prepiped boilers,"first came into the area about 1951, and the number gradually increased until around1958 or 1959 they comprised 10 to 15 percent of all boilers being installed, and in1963 they constituted about 75 percent of all boiler installations.Of the 60 plants operated by American Association members about 55 are orga-nized by labor organizations, other than locals of the United Association, includingthe Boiler Makers, Steel Workers, Machinists, and "two of the electrical workers"unions.The parties stipulated the average hourly rate of plant employees to be $2.59.Under the Local 455 agreement the basic hourly rate for journeymen is $3.90as of May 1, 1963, $3.95 effective November 1, and $4.10 effective May 1, 1964.C. The agreements between Contractors Associationand Local 455 and Local 34Mooney and Harold Moriarty, executive secretary of Contractors Association forsome 8 years, testified in rather general fashion concerning the present agreementsbetween the parties. It appears that the parties have had agreements for a numberof years covering rules and working conditions of union members engaged in theinstallation of all plumbing and/or pipefitting systems, and all phases related tothis type of work, in the St. Paul area. It is clear from Moriarty's testimony thatthe parties have had written agreements at least since 1956, and the two precedingagreements, each covering 2-year terms, terminated about May 1, 1961, and 1963,respectively.In the latter part of March, or early April 1963, representatives opened negotia-tions for a new agreement.During the negotiations, which were conducted jointly,Contractors Association was represented by a basic five-man committee, includingMoriarty, while Mooney and Gerald O'Donnell, business representative, appearedon behalf of Local 455, and James MacKenzie, business representative, representedLocal 34.For some time prior to the 1963 negotiations, Mooney stated that Local 455 offi-cialswere very much concerned with the rapid increase in the sales of packagedboilers since its members were qualified "to do all" the trine piping and items attachedto the packaged boiler and have traditionally performed this type of work at thejobsite.4Mooney also pointed out that two men could install or assemble theseitems on a 300 horsepower boiler, at the jobsite, in a matter of 2 days. In view ofthis situation and in order "to preserve work locally for members of Union 455,"Mooney requested an appropriate fabrication and assembly clause in the contractnegotiations of 1959 and 1961, but Contractors Association refused to accede tohis request.During the 1963 negotiations Local 455 renewed its demand for a satisfactoryfabrication and assembly clause and, after lengthy discussion, the parties reachedagreement on all contract terms including this provision.Moriarty said the contract"was unofficially agreed to and approved on April 29, 1963," and, at a special meetingheld on June 20, the members of Contractors Association authorized the board ofdirectors "to ratify the contract."Mooney stated he informed the membership ofLocal 455, at a meeting held on May 1, that the agreement had been negotiated andwas in effect, but there were still some minor language changes to be made and theagreement had to be put in printed form.Moriarty stated the agreement was signed'Local 455has been inexistence for some 60 years and has about 500 members, ap-proximately 300 of whom are qualified and licensed steamfitters. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDabout July 15, while Mooney fixed the date as around July 1.The agreement iseffective from May 1,1963, to April 30, 1966, with an automatic renewal provisionand a clause providing for termination or change upon a 60-day notice in writing byeither party.5The fabrication clause, article II, section 1(c), of the agreement is as follows:As a primary working condition,it is agreed that all pipe formations,systems,or controls,or component parts thereof,including within the nonpurchase listattached hereto and made a part hereof as Exhibit I, as amended from timeto time as provided in this agreement,shall be fabricated on the job site or inthe shop of an Employer within the bargaining unit who is bound by thisagreement,except as otherwise mutually agreed upon with relation to anyparticular job.Exhibit I,Non-Purchase List, provides:1.Piping that is not attachedat the factory,isnot lined or pickeled, or isnot available as a standard fitting, or can be bent or formed with portableequipment.2.On boilers,allpiping beyond the gas and oil burners proper and trimpiping on those boilers 30 horsepower or more.The fabrication clause also provides for the establishment of an Industry Fabrica-tion Committee,herein called the Fabrication Committee,composed of six members,to be appointed or elected by the Contractors Association and Local 455, in equalnumbers, respectively.The Fabrication Committee is empowered,inter alia,to makenecessary rules for the conduct of its business and for the enforcement of its deci-sions, to amend exhibit I, to review the nonpurchase list periodically for possiblealterations for "the purpose of preserving locally as much work as possible,"at thesame time meeting industry standards,to interpret and rule upon matters pertainingto the clause,which are subject to arbitration in case of disagreement,and pendingfinal disposition of disputed items, in accordance with the above procedure, theparties agree there will be no strike,work stoppage,or lockout.The agreement further provides the fabrication clause shall not be effective as tocustomer contracts signed or bid by an employer signatory prior to the date of theexecution of the agreement.At times material herein, the following named individuals were members of theFabrication Committee:Ronald L. Harris, Industry memberGerald O'Donnell, Local 455Wallace R. Strandberg,Industry memberWarren B. Mooney, Local 455Albert Kimball,Industry memberJames McKenzie,Local 34Harold Moriarty, as executive vice president of Contractors Association, was,ex officio,a member of the committee.Moriarty testified that letters dated May 6 were sent to various manufacturers ofpackaged boilers, which he signed but, seemingly,did not prepare,advising themanufacturers that the Contractors Association and Local 455 were in the processof signing a new agreement and that the Union was requesting a clause regarding"prefabricated piping and equipment."This meant that Local 455 was asking "thatall boilers installed in this area should be delivered to the job in a stripped downcondition,"without specified parts and items attached,all of which"would have tobe installed and piped on the job."The letters further stated the parties had spentmuch time discussing this clause,including the merits of factory testing, guarantee,economy, and underwriters label, and some of the contractors could see no dis-advantage in such a clause.In fact they expressed the opinion the clause wouldbe advantageous since they would be paid for performing this work.The lettersconcluded with a request for comments or suggestions in the matter, but there isnothing in the record indicating any of the manufacturers made any response tothe letter.Mooney testified that all independent contractors,or nonassociation members, en-gaged in the business of installing boilers of 30 horsepower or more, have signedindividual and identical agreements with Local 455.Hereafter in this Decision,the fabrication clause and exhibit I,the nonpurchaselist, are referred to as the fabrication clause.5 The agreement between Contractors Association and Local 34 is identical to the-Local 455 contract. UNITED ASSN. PIPE FITTERS LOCAL 455, ETC.303D. The application and enforcement of the agreement by Local 4551.The Minnesota Mining & Manufacturing Company projectAround April or May 1963, the Minnesota Mining & Manufacturing Company,herein called the 3-M Company or 3-M, was engaged in the remodeling of a build-ing in St. Paul, which it had leased, known as the Benz Building, and, according toRothstein, it contacted Swoboda of the Hickey Company regarding the installationof three new boilers which also included considerable revamping of the entirepowerhouse.Swoboda verbally agreed to perform this work and about July 11, awritten agreement was signed by the parties.In the meantime, about July 3, the 3-M Company placed an order with Blesi-Evans,representative for Orr & Sembower, for the purchase of three packaged boilers, two300 horsepower and one 150 horsepower, combination gas and oil on all units.Richard Aspenson, employed by 3-M as a mechanical engineer and project man-ager, stated the boilers were to be delivered in 10 weeks.There is no contention that the 3-M Company had collective-bargaining agree-ments with either Local 455 or Local 34.Of course, Hickey Company as a memberof the Contractors Association was a party to the contract.Rothstein testified that about August 16 Mooney, whom he had known for manyyears, telephoned him to explain "that we were going to have a problem over theinstallation of these new boilers at the Benz building" because the Contractors Asso-ciation and Local 455 had a new fabrication clause in their agreement and theinstallation of the boilers in question would be in violation of the agreement.Roth-stein stated he had no knowledge of any such agreement and asked Mooney to senda copy of the contract.Mooney agreed and added that after Rothstein had examinedthe contract he would like to meet the Company "to discuss the problem that wouldprobably occur if we gave orders, or if we asked the Hickey Company to installthese packaged boilers."The conversation then ended.Mooney said he received a report that Hickey Company had a contract to installpackaged boilers at the Benz Building so, on August 16, he telephoned Rothstein toinform him of the fabrication clause in the new agreement. In the course of theirconversationMooney told Rothstein "its entirely possible that if the men [HickeyCompany employees] were given direction or order to install the boilers they mayrefuse."When Rothstein said he was not familiar with the contract Mooney prom-ised to send him a copy thereof.The same day Mooney mailed two copies of theagreement to Rothstein with an accompanying letter suggesting that a meeting beheld for the purpose of discussing the matter.Swoboda stated that sometime prior to August 30, Mooney called and informedhim that he better not remove the old boilers because if the new "boilers came inpiped, we would not be able to install them."On August 27, the Fabrication Committee held a meeting, at the request of theunion members, for the purpose of discussing the installation of packaged boilers atthe Benz Building project and the Cleveland Junior High School job. (The latterjob is discussed below.)While Moriarty had no difficulty in recalling the generaldiscussion on the subject matters of the meeting, he was hazy regarding the detailsthereof.However, in his capacity as recording secretary, Moriarty prepared amemorandum summarizing events occurring at the meeting, which he preparedshortly after the session ended.According to this memorandum, Mooney related hisattempts "to head off a dispute" at the Benz Building which arose as a consequenceof the Hickey Company entering into an agreement with the 3-M Company for theremodeling of the boilerroom and the installing of three packaged boilers whichhad been purchased directly by the 3-M Company.Mooney pointed out he hadcontacted officials of the Hickey Company as well as Rothstein and that he hadsent a letter to Rothstein requesting a meeting, but so far Rothstein had not answeredthe letter.After some discussion the committee members agreed that if the HickeyCompany carried out its contract with the 3-M Company it would be in violationof the existing collective-bargaining agreement, and that the Hickey Company shouldbe so notified.The members further suggested that the Hickey Company shouldinform the 3-M Company that work on Benz Building project would have to ceaseunless the problem of shipping package boilers with trim piping attached wasresolved."On August 30, Mooney wrote Swoboda that if the boilers were delivered at theBenz Building with piping formations attached this "would be in violation of ourlabor agreement with you, and our men will not install these boilers, as I have soadvised you." 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 2 or 3, Moriarty,Mooney, and O'Donnell met with Rothstein anda Mr. Parkinson,of the 3-M engineering department.Mooney stated the existingcontract with Hickey Company precluded the installation of packaged boilers onthe Benz project and if the boilers were delivered with piping formations attachedthe men would not install them.Moriarty expressed the opinion that the agreement prohibited the installation ofpackaged boilers.Rothstein,in answer to Mooney's position,stated that the decision to use packagedboilers and the contract with Hickey Company occurred while Local 455 and theContractors Association were negotiating their agreement and the job should becompleted as planned by the 3-M Company. Parkinson also pointed out thatpackaged boilers were more efficient and that they were guaranteed provided theywere tested and fired at the factory.However, Parkinson did not know whether theguarantee would stand if the manufacturer had to disassemble certain parts whichwould have to be reassembled at the jobsite.Rothstein added that the 3-M Com-pany was further concerned about the Local's position regarding the installation ofitsown top-secret equipment which had exterior piping on it.Rothstein said themeeting ended with his statement that he would discuss the matter with top 3-Mofficials and notifyMooney whether they would go along with his request thatexternal piping be removed from the boilers before delivery to the jobsite.Following the meeting, Mooney sent Rothstein a copy of his letter to Swoboda,dated August 30.Moriarty,likewise, sent Rothstein a copy of his letter to Swoboda,dated September 4, which stated that the Fabrication Committee,on August 27, hadunanimously endorsedLocal 455'sposition requiring full enforcement of the agree-ment on the Benz Building job.About September 6 and 12, meetings were held between representatives of theUnion and 3-M with each side maintaining its previously announced position.Aroundthe latter date, 3-M notified Orr & Sembower to hold up shipment of the boilers,which had been completed.Klein, of Orr & Sembower,testified that two of theboilers were completed and ready for shipment on September 9, and the third one onSeptember 13.Mooney also had meetings with Swoboda around the same time and reaffirmedhis position that the men would not install the boilers if they were prepiped.About October 5 or 6,Rothstein met with Mooney at which time the 3-M Com-pany agreed to remove nine pieces or assemblies from the boilers and Mooney thenagreed to install them.Mooney also agreed the Union would not enforce itsfabrication clause insofar as the installation of the Company's trade-secret equipmentwas concerned.On October 8, Richard Aspenson,3-M mechanical engineer,sent a memorandumto Blesi-Evans instructing them to notify On & Sembower to remove nine specifieditems from the boilers and to ship them separately with the boilers.Upon receivingthismemorandum,Blesi contacted Orr & Sembower and instructed them to removethe designated items from the boilers.About the same date,Orr & Sembower sentBlesi an invoice specifying the items which had been removed from the boilers anda statement that the items removed were being boxed and shipped with the boilers.The invoice stated shipment was scheduled for the week ending October 13. Blesitestified this was first time his company had sold a packaged boiler without the trimpiping attached thereto.Klein testified the specified items were removed from the boilers, packaged sep-arately, and the boilers and items were shipped to the 3-M Company on October 11.It is not clear just when the boilers were delivered but sometime prior to October 21Rothstein,Mooney, and O'Donnell went to the jobsite to inspect the boilersand they all agreed the items had been removed therefrom. Rothstein then requestedMooney to sign the following memorandum agreement,which Rothstein had alreadysigned, which is dated October 16:Over the past few weeks, we have discussed on numerous occasions a prob-lem concerning the installation of three "package boilers" at the Benz Buildinghere in St. Paul.You have advised us that members of the Pipefitters Associa-tion, Local No. 455, will not install these boilers as packaged units.In an effort to continue the amicable relations that have existed for manyyears between the St. Paul Building Trades and 3M Company,3M Companyhas revised its boiler specifications for this installation to provide that certainfabrication work on these boilers will be performed at the job site.In return for our decision to change these specifications, Local 455 agreesthat it is not the intention of Local 455 to in any way infringe on 3M Company'strade secret equipment. UNITED ASSN.PIPE FITTERSLOCAL 455, ETC.305Mooney approved and signed the memorandum about October 21, and installationcommenced that day.Rothstein testified that the original target date for installation of the boilerswas October 1, installation actually commenced around October 21, and by earlyJanuary 1964 two of the boilers had been installed.At the time of the hearing thethird boiler was in the process of being installed and expected to be completed byMarch 1. The delay encountered in the installation of the boilers, according toRothstein, was partially attributable to the labor dispute concerning their installation.Aspenson, on the basis of a study conducted by himself, company officials, andtheHickey Company, estimated the 3-M Company incurred the following "directcosts" in connection with the installation of the boilers- $644 for removal of itemsfrom boilers, and shipment, by Orr & Sembower; $2,000 labor cost for reinstallingdisassembled items, $500 electrical cost for rewiring trim items which had beenremoved; $4,500 extra labor and tempoiary piping changes in the building and boiler-room necessary to keep the plant in operation while in the process of installing thenew boilers; $1,500 additional cost of the "boiler breaching," that is the gas connec-tions from the boiler outlet to the stack, due to change in the method of removingthe old boilers and installing the new ones.2.Pierre Aircon CompanyHoward Pierre, president of Aircon, testified Aircon executed agreements withLocal 455 and Local 34, and that it joined the Contractors Association "after thebargaining took effect," some 6 or 8 months prior to the hearing herein. Sincebecoming a member, Contractors Association has represented Aircon in certaingrievances or labor disputes.About July 3, 1963, Aircon signed a contract with the general contractor, oneGranley, which included the installation of a packaged boiler on a project knownas the Delux Check Printers Building, located in the St. Paul area.The boilerinvolved was in excess of 30 horsepower and was manufactured by Orr & Sembower.As Pierre recalled the boiler was received at the dock of the trucking or transfercompany about November.Around that time Moriarty telephoned Pierre request-ing him to attend a meeting of the Fabrication Committee, which he did.Moriarty,Mooney, and four other individuals were present at the meeting and they askedPierre if he knew that his acceptance of the packaged boiler would violate theagreement. It is not clear what, if any, response Pierre made, but he was aware ofthe fabrication clause in the agreement.The committee members then pointed outthat boilers delivered with accessories or burners prepiped were in violation of theagreement and discussed ways and means of handling the matter.However, no finaldecision was reached at the meeting.Later, the committee notified Pierre that hewas "assessed" $100, to be paid to the St. Paul Industry Fund, for violation of theagreement.Pierre accepted the decision, paid the assessment, and installed theboiler without any removal or disassembly of items or parts.Pierre stated Airconhad been installing packaged boilers for 7 or 8 years and this was the first time Local455 had raised any question regarding their installation.Moriarty and Mooney said the Delux job was discussed at a committee meetingon September 4, and the members, consistent with their position, decided the installa-tion of the packaged boiler in the Delux building would be in violation of theagreement.Mooney further stated Pierre was notified of the committee's decision.While the testimony of Moriarty and Mooney was rather general and sketchy con-cerning the discussions of the Delux job, the minutes of the Fabrication Committeemeeting of October 22 reveal that Pierre was present for about15 minutes duringthe discussion and then left.Thereafter, the committee unanimously adopted amotion to the effect that it "take a position of leniency regarding this contract viola-tionby Pierre-Aircon Company on the Delux Check Company boiler installation."and, without setting a precedent for future violations, assessed a penalty of $100against Aircon.Both Moriarty and Mooney testified that the dispute was settled on this basis, thepenalty was paid, and the boiler was installed without any disassembly.3.Upper Midwest Piping CompanyCarl Sorensen, vice president of Upper Midwest, stated the company is engagedin the business of mechanical contracting in Minneapolis, is a member of the Mechan-icalContractors Association of Minneapolis, and has agreements with Pipe FittersLocal 539 and Plumbers Local 15, of Minneapolis.While Upper Midwest is not a206-446-66-vol. 15121 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember of the St. Paul Contractors Association, it signed agreements with Local455 and Local 34, about August 5, 1963, identical to the agreements between thatassociation and the locals.6In August, as related by Sorensen, Upper Midwest was awarded a contract forallmechanical work on the Rosemont School, which was located in the St. Paul area.The contract called for the installation of two packaged boilers as described in thebuilding specifications and plans.On September 9, Upper Midwest placed an orderfor these boilers, each 250 horsepower, with the Heinen Company, representative forCleaver-Brooks in MinneapolisAround the first of October, Sorensen called Mooneyto request men for the job and, after describing the job, Mooney stated that underthe contract provisions, "the trim piping and the gas train, etc , shouldn't be on theseboilers when they came in."Mooney, according to Sorensen, did not say the con-tract prohibited the use of packaged boilers or that his members would not installthem.Sorensen reported his conversation with Mooney to Lawrence Heinen andtoldHeinen not to deliver the boilers to the jobsite with the trim piping attached.Apparently, this conversation took place on October 8, for Sorensen later testifiedhe called Heinen on that date to inform him that he, Sorensen, was sending a letterrequesting that certain items be removed from the boilers and Heinen told him nottoworry, that the company was in negotiations and the matter would be clearedup by the time the boilers would be ready for shipment.The same day Sorensen sent a letter to Heinen notifying him to, "Ship boilerswith water column, relief valves and gas train unpiped, as per St. Pauls localrequirements."In November, the boilers were delivered to the jobsite as packaged boilers, withall items or piping attached and at the time of the hearing they were being installedby employees of Upper Midwest who are members of Local 539. The record doesnot indicate whether there was any unnecessary delay in the installation of theboilers.Heinen stated he received an order for two packaged boilers, dated September 16,from Upper Midwest, together with the specifications issued by the architects andengineers,which he submitted to Cleaver-Brooks.Thereafter, in accordance withthe usual procedure, Cleaver-Brooks prepared prints, dimensions, and data on theorder which were returned to Heinen for submission to the mechanical contractorand consulting engineer for the purpose of checking the same with the originalspecifications to make certain the factory would fabricate the boilers according tothe specifications and plans.Obviously, the prints were submitted to Upper Midwest prior to October 8, for onthat date Sorensen called Heinen to state the prints had been approved by theconsulting engineer and that he was transmitting the approved prints to Heinen,with the notation that piping not be installed on the boilers.Heinen inquired ifSorensen had talked to Mooney and if the problem concerned the St. Paul agreementand Sorensen answered,yes, to both inquiries.Heinen ended the conversation bytelling Sorensen the matter had been discussed with Cleaver-Brooks and "wouldbe taken care of."Heinen transmitted Sorensen's letter or order of October 8 to Cleaver-Brookswith a covering letter dated October 10, which noted his comments on the Rose-mont job.Heinen admitted the boilers were delivered to the jobsite with all pipingattached and he could offer no explanation why they were delivered as packagedboilers.Heinen also admitted he had no contact with Mooney regarding theRosemont job.Harold Holtz,vice president of Cleaver-Brooks, testified that the company receivedthe order for two packaged boilers from Upper Midwest and its request of October 8to ship the boilers without certain attachments and piping.However, the companydid not comply with the October 8 request and shipped the boilers as originallyordered.The company, according to Holtz, does not sell boilers without the trimpiping and fuel piping attached thereto.Mooney testified he first learned of the Rosemont project when Sorensen tele-phoned him prior to starting the job.Mooney was not certain at that time whetherLocal 455 had an agreement with Upper Midwest but he knew it was a party to theMinneapolis agreement.Accordingly,in the course of their conversation he6Both the St. Paul and Minneapolis agreements contain reciprocal working clauseswhich provide that: "The Employer further agrees when performing work in the juris-diction of another union of the United Association to be bound by all of the provisionsof the working agreement effective in that jurisdiction,to the same extent as if signatorythereto, provided there is in force a like reciprocal clause in the working agreement ofsuch other union UNITED ASSN.PIPE FITTERSLOCAL 455, ETC.307requested Sorensen to observe the fabrication provision in the St. Paul agreementsince it was applicable under the reciprocal clauses contained in both the St. Paul andMinneapolis agreements.The record does not disclose what, if any, response Soren-sen made to Mooney's request, or what, if any, conclusion was reached as a resultof the conversation.Mooney further stated that sometime later he and Sorensenhad another telephone conversation in which Sorensen said he had requested thatthe boilers come in without piping formations attached.E. The contentions of the partiesIn sum, the General Counsel and counsel for American Association contend thatthe fabrication clause as interpreted, construed, and applied falls within the proscrip-tion of Section 8(e), that it is directed solely to a boycott of packaged boilers deliv-ered to the jobsite for installation and is, therefore, beyond the intendment of theconstruction industry proviso.Consequently, the Respondent Unions by threatening,coercing, and restraining persons and employers with an object of forcing or requiringthem to enter into an agreement containing the fabrication clause and to cease using,handling, transporting, or otherwise dealing in the products of, or to cease doingbusinesswith other persons, thereby violated Section 8(b) (4) (ii) (A) and (B)of the Act.The Respondent Unions assert that the clause is primary in nature and a lawfulwork-protection provision directly relating to wages, hours, and working conditionsof employees within the bargaining unit, therefore, the clause comes within theprotection of the construction industry proviso to Section 8(e).Accordingly, sincethe clause is lawful the Respondent Unions may take lawful primary economic actionto enforce such provision.Concludings Findings1.As to the 8(e) allegationsThe plain language of Section 8(e) s as well as the legislative history indicatesthat Congress was intent upon banning all forms of hot cargo agreements 8More-over, the legislative history indicates that Congress intended "to close theSand Doorloophole," 9 by making it unlawful for a labor organization to successfully persuadean employer "to live up to" a hot cargo agreement.10Again, as aptly expressed bySenator Goldwater, the section was intended to outlaw what is in effect "a secondaryboycottin futuro,"that is, "an agreement by an employer to permit a secondaryboycott to be conducted against him." 11The legislative history and language of Section 8(e) leave no doubt that thatsectionwas designed to outlaw agreements under which an employer agrees inadvance to permit unlawful secondary boycotts to be conducted against him and,obviously, Congress intended Section 8(e) and 8(b)(4) to be construed in harmony.Recognizing the broad proscription of Section 8(e), the Board has cautioned againstgeneralization in the application thereof and has made it clear that each case mustbe considered on its own in the light of the particular restriction involved and theunderlying intent of the restriction.127 Section 8(e) states that: It shall be an unfair labor practice for any labor organiza-tion and any employer to enter into any contract or agreement, express or implied,whereby such employer ceases or refrains or agrees to cease or refrain from handling,using, selling, transporting or otherwise dealing in any of the products of any otheremployer, or to cease doing business with any other person, and any contract or agree-ment entered into heretofore or hereafter containing such an agreement shall be to suchextent unenforcible and void:Provided,That nothing in this subsection (e) shall applyto an agreement between a labor organization and an employer in the constiuction in-dustry relating to the contracting or subcontracting of work to be done at the site ofthe construction, alteration, painting, or repair of a building, structure, or otherwork ...8 LosAngelesMaalers Union No. 9, I T.U. (Hillbro Newspaper Company, etc ),135NLRB 1132, 1134.O Local1976,United Brotherhood of Carpenters and Joiners of America, AFL, et at.(Sand Door & Plywood Co.) v. N.L.It B.,357 U.S. 93.lu II Legislative History 1569, 1581, 1708.11 11 Legislative History 1829.'-"MilkDrivers and Dairy Employees Union, Local 546, etc. (Minnesota Milk Company),133 NLRB 1314. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDHere the record shows that for some years Local 455 was deeply concerned overthemounting sales of packaged boilers and their impact upon employment of itsmembersFaced with this situation, Local 455 in the negotiations leading to the1959 and 1961 agreements demanded, without success, that the Contractors Associa-tion agree to a fabrication clause to alleviate this condition.As the sale and use ofpackaged boilers continued at a rapid rate and during the early part of 1963 con-stituted from 60 to 85 percent of all boiler installations, Local 455 renewed itsdemand for a fabrication clause in the 1963 contract negotiations.This time Con-tractorsAssociation acceded to Local 455's demand and the evidence shows thatthe parties reached agreement on all contract terms around April 29, and formallysigned the agreement about July 1 or 15. From the foregoing facts it is clear thefabrication clause was prompted by the desire of Local 455 to have contractors andother persons cease selling, using, handling, or otherwise dealing in packaged boilersand further proof of such motivation is established by the manner in which Local 455interpreted and applied the clause to the Benz Building, Delux Check Printers Build-ing, and Rosemont School projects.As set forth in the agreement (article I) Contiactors Association recognizes Local455 as the exclusive bargaining representative "for all employees performing workwithin the described jurisdiction."Work jurisdiction as defined in the agreement(article II, section 1(a)) "covers the rules and working conditions of all journeymenand apprentices engaged in the installation of all plumbing and/or pipe fitting sys-tems . . and all other work included in the trade jurisdictional claims of the UnitedAssociation."Mooney testified the purpose of the clause was "to preserve worklocally for members of Union 455," and "to provide that members of our Union willdo the work." This indicates to me that from the very beginning it was the intentionof Local 455 to preserve such work for all its members rather than those memberswho were employees of Member-Contractors i'iThus, when Sorensen informedMooney that Upper Midwest had a contract to install a packaged boiler Mooneyreferred to the fabrication clause and declared, "that is our work."Although UpperMidwest already had an agreement with Minneapolis Local 539, it signed an agree-ment with Local 455, and ultimately completed the job with employees who weremembers of Local 539. It is thus apparent that application of the work jurisdictionprovision, here in issue, is not confined to the bargaining unit.14Moreover, thefabrication clause as construed, interpreted, and applied requires that essentialexternal piping and parts of the boiler which are prefabricated at the manufacturer'splant by employees outside the bargaining unit must be fabricated at the jobsite bymembers of Local 455 In line with this position, the 3-M Company was requiredto instruct the manufacturer, Orr & Sembower, to remove specified items from thepackaged boilers it had ordered, and when the boilers and items were delivered sep-arately at the jobsite members of Local 455 reassembled the parts and completed theinstallation, at substantial cost and delay to the 3-M Company. In like fashion,Upper Midwest notified Cleaver-Brooks to remove external piping from the pack-aged boilers ordered for the Rosemont School project, but for some unstated reasonthe boilers were delivered in packaged form and installed.Again the Aircon Com-pany was granted an exception to the clause and allowed to install a packaged boilerin the Delux Check Printers Building, but was assessed a $100 penalty for thisprivilege.Further, I fail to see how the validity of the fabrication clause can be sustainedon the theory that it is primary in character and designed merely to protect workwhich has "traditionally" or "customarily" been performed by members of Local455.Unquestionably, the job of installing boilers, be they packaged or field-assembled, has been done by members of Local 455 for many years. It is alsotrue, asMooney admitted, that Local 455 members have installed packaged boilers,with external piping, controls, and attachments fabricated in the plants of boilermanufacturers from the 1950's to the date of the 1963 agreementConsequently, thehistory covering the installation of packaged boilers not only refutes the contentionof Local 455, but proves the contrary.Thus, the plain purpose of the clause was,and is, to secure work for members of Local 455, which is being performed byemployees of the boiler manufacturers through restrictive contractual arrangementdirected against the products of the boiler manufacturers.Counsel for Local 455 also contend that the "installation of boilers is always job-sitework," so the fabrication clause comes within the purview of the construction13As noted above, Local 455 has individual and identical agreements with mechanicalcontractors who are not members of Contractors Association.14Meat and Highway Drivers,etc.,LocalUnion No. 710,etc. (Wilson ,& Co. Inc, et al.),143 NLRB 1221. UNITED ASSN. PIPE FITTERS LOCAL 455, ETC.309industry proviso to Section 8(e). In theamicusbrief, counsel state the purpose ofthe proviso was to stabilize wages in the construction industry and to protect thejob integrity of the bargaining unit.Counsel further argue there is no difference inthe method used by the boiler manufacturers and the Contractor-Members to assem-ble and affix external piping, controls, and attachments to the boiler (both obtaincomponent parts from suppliers), other than the former perform this work in theirplants whereas the latter perform the work at the jobsiteThe same arguments wereadvanced, and rejected, in theCardinal Industriescase 15There the Trial Examinerheld that the union had construed the statutory words, "workto be done at the job-site"to be synonymous with "work thatcould be done"or "work thatmight be done"at the jobsite.The Trial Exammei concluded, "that Congress did not intend theconstruction industry exemption to extend to work done away from the actual siteof construction, even though such work might be viewed as part of the constructionprocess and is of a kind that may feasibly be done at the construction site " Thefindings and conclusions of the Trial Examiner were adopted intotoby the Board.I, therefore, find and conclude that the fabrication clause in the agreement betweenLocal 455 and Contractors Association, its Member-Contractors, and its agreementwith Upper Midwest Piping, to the extent that that provision, as interpreted, con-strued, and applied, requires that boilers with external piping, controls, and attach-ments affixed thereto which are fabricated or manufactured at plants or places offthe jobsite by employees outside the bargaining unit may be installed on the jobsiteonly if such boilers are delivered at the project site without external piping, controls,and attachments affixed thereto and/or that said external piping, controls, and attach-ments be affixed to the boiler at the jobsite by members of Local 455 and/or pipe-fitters employed by a contractor under the Local's contract conditions-is violativeof Section 8(e).16The record shows that Local 34, as a consequence of the joint negotiations, signedan agreement with Contractors Association containing a fabrication clause identicalto the one in the Local 455 contract, and that MacKenzie, its business agent, servedas a member of the Fabrication Committee.While the complaint alleges that the"Respondent Unions," through their agents, interpreted, construed, and applied thefabrication clauses in the manner described, the evidence in this case, as foundabove, relates only to acts and conduct on the part of representatives of Local 455,not Local 34.Again, there is no evidence whatever that MacKenzie ever approachedany employers or persons concerning the interpretation or application of the Local34 agreement.Nor is there any evidence which would warrant the inference thatrepresentatives of Local 455 were also acting as agents for Local 34, or that Local 34was in any way bound by their actionsSince the violation is bottomed on theinterpretation, construction, and application of the fabrication clause, rather thanthe mere execution of the agreement, and the record fails to support that theory, 1 findLocal 34 has not engaged in acts or conduct in violation of Section 8(e).2.As to the8(b) allegationsThe remaining issue to be determined is whether Local 455 threatened, coerced,or restrained certain persons and employers with an object of forcing or requiringthem to enter into an agreement prohibited by Section 8(e), and to cease using,selling, handling, transporting, or otherwise dealing in the products of another pro-ducer or manufacturer or to cease doing business with any other person, in violationof Section 8(b) (4) (ii) (A) and (B) of the Act.In brief, Local 455 claims it did nothing more than try "to persuade" persons oremployers "to observe the fabrication clause," hence it engaged in no unlawful con-duct.I find no merit in this contentionThe facts, which are not disputed, clearlyestablish unlawful restraint for a prohibited objective within the meaning of Section8(b) (4), and may be summarized as follows.About July 3, the 3-M Company placed an order for three packaged boilers fromOrr & Sembower, through its representative Blesi-Evans, and about July 11 it signedan agreement with the Hickey Company to install the boilers and for other work,all to be performed at the Benz Building.On August 16, Mooney warned Rothstein15 Ohio Valley Carpenters District Council, etc. (Cardinal Industries, Inc),130 NLRB977, 984-990.19Cardinal Industries, Inc,andWilson d Co,cases,supra; Local282,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (TwinCounty Transit Mix, Inc.),139 NLRB 1077, 1088;Raymond O. Lewis, et al, as agentsfor International Union, United Mine Workers of America,et at.(Arthur J. Galligan),144 NLRB 228. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat 3-M "was going to have a problem over the installation of these new boilers"because of Local 455's fabrication clause and if "the men" were ordered to installthe boilers "they may refuse" to do so.On August 27, the Fabrication Committeeheld a meeting and after Mooney related his efforts "to head off a dispute" at theBenz Building, the members agreed with his position and further decided that theHickey Company should inform 3-M "that work on the Benz Building would haveto cease unless the problem of shipping package Boilers with trim piping attachedwas resolved."Thereafter,Mooney and O'Donnell met with 3-M officials about September 2, 6,and 12 and Mooney reaffirmed his position, "that if the boilers came in with pipingformations attached, that we would not install the boilers, or the men would notinstall them."The 3-M Company thereupon notified Orr & Sembower to withholdshipment of the boilers, all of which were ready to be shipped on September 13.About October 5, 3-M agreed to have the disputed piping or assemblies removedfrom the boilers and Mooney agreed that his members would then install the boilers.Pursuant to instructions from 3-M, Orr & Sembower removed the specified itemsand shipped them in a separate container along with the boilers.When the boilerswere received at the jobsite Rothstein, Mooney, and O'Donnell inspected them tomake certain the objectionable parts had been removed.Upon being satisfied onthat point,Mooney signed the above-mentioned memorandum and the members,employees of Hickey Company, then commenced the task of reassembling the itemsand installing the boilers.While the memorandum may be lacking in legal formality,the language makes it clear that Local 455 refused to install the packaged boilersunless certain fabrication work thereon was performed by its members at the jobsite,and 3-M acceded to these demands.Consequently, whether the memorandum beconsidered as a separate agreement, or a reaffirmation of Local 455's standard fabrica-tion clause, it constitutes an "entering into" an agreement within the meaning ofSection 8(b) (4) (ii) (A).Of course, the fact that the agreement may also relateto the installation of "trade-secret equipment" does not lessen or alter the fact thatone of the objectives thereof was unlawful.On the basis of these facts I find that Local 455 threatened, coerced, and restrainedthe 3-M Company with an object of forcing or requiring it to enter into an agree-ment prohibited by Section 8(b) (4) (ii) (A) 17 and to cease using the products ofOrr & Sembower and to cease doing business with it in violation of Section 8(b) (4)(ii) (B) of the Act,16I further find that Local 455, through Mooney, threatened, coerced, and restrainedtheHickey Company with an object of forcing or requiring Hickey Company tocease using, handling, or otherwise dealing in the products of Orr & Sembower andto cease doing business with the 3-M Company in violation of Section 8(b) (4) (ii) (B)of the Act.I further find and conclude that an object of the foregoing coercive acts was toforce Hickey Company to reaffirm the existence and effectiveness of the unlawfulfabrication clause.The Board has held that reaffirmation of a hot cargo arrangementis included within the meaning of the statutory phrase "to enter into" and is unlaw-ful under Section 8(e), and that a union's attempt by coercive means to obtain suchreaffirmation from an employer is violative of Section 8(b) (4) (ii) (A).19 I there-fore find Local 455 violated Section 8(b)(4)(ii)(A) of the Act.The complaint alleges that Local 455's action directed against Pierre Aircon wascoercive and for an unlawful object.The facts, as set forth above, show that aroundJuly 3, Aircon, as subcontractor, agreed to install a packaged boiler, manufacturedby Orr & Sembower, at the Delux Check Printers Building.When the boiler wasdelivered,Mooney, as well as the Fabrication Committee, warned Pierre that installa-tion of the boiler with piping attached would be in violation of the fabrication clause.It is undisputed, as appears in the minutes of the Fabrication Committee meeting ofOctober 22, that Aircon was assessed a penalty of $100 for installing the packagedboiler in violation of the fabrication clause.17Los Angeles Mailers UnionNo 9, IT.U. (Hillbro Newspaper Printing Company,Division of Hearst Publishing Company, Inc.),135 NLRB 1133,enfd, 311 F. 2d 121(C A D.C ).See alsoDan McKinneyCo., 137 NLRB649, 653-657.18Cardinal Industries,supra;International Association of Heat and Frost Insulatorsand Abestos Workers(Insul-Coustie Corporation),139 NLRB 659;Local 456, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehouseman and Helpers of America(Sid Harvey Westchester Corp.),142 NLRB 1409.10Hillbro Newspaper Printing Company, supra;District No. 9, International AssociationofMachinists(Greater St.Louis Automotive Trimmers and Upholsterers Association,Inc.),134 NLRB 1354,1359-1360, enfd. 315 F. 2d 23(C.A.D.C.). UNITED ASSN.PIPE FITTERSLOCAL 455, ETC.311The record does not disclose when Aircon began the installation work or whenitwas completed.Pierre's testimony is to the effect that he was not allowed toinstall the packaged boiler until after the assessment was levied and that he paid thepenalty on some undisclosed date.However, I do not consider it material whetherthe penalty was assessed before Aircon was permitted to perform the installation orduring the course thereof.I, therefore,find and conclude that Local 455 threatened,coerced, and restrainedAircon with an object of foicing or requiring Aircon to cease using, selling, handling,or otherwise dealing in the products of or to cease doing business with Orr & Sem-bower, Inc., in violation of Section 8(b) (4) (ii) (B).By the foregoing coercive acts, Local 455 reaffirmed the effectiveness of the fabrica-tion clause and its determination to enforce the clause, so for the reasons stated above,I find this constitutes an "entering into" an agreement prohibited by Section 8(e),consequently, Local 455 engaged in unfair labor practices within the meaning ofSection 8(b) (4) (u) (A) of the Act.The complaint also alleges unlawful conduct directed against Upper MidwestPiping at the Rosemont School project.While the testimony is fragmentary andhazy regarding certain details and dates of events, the basic facts are establishedwith sufficient clarity considering all the evidence.Sometime in August, Upper Midwest secured a contract calling for,inter alia,theinstallation of two packaged boilers at Rosemont School.Around August 5, UpperMidwest also signed an agreement with Local 455. Thereafter, about September 9,Upper Midwest ordered two Cleaver-Brooks boilers through Heinen Company. Later,around the first of October, Mooney told Sorensen that, in accordance with thefabrication clause, the boilers should not be delivered with external piping attached.Sorensen thereupon reported the foregoing conversation to Heinen and about Octo-ber 8 Soresen issued written instructions to Heinen to have the disputed pipingremoved from the boilers prior to shipment.Despite these instructions, and forreasons not stated, the boilers were delivered to the jobsite in packaged form in No-vember and were installed by Upper Midwest employees who were members ofLocal 539Counsel for Local 455 contend Mooney did not threaten Sorensen but merelycalled his attention to the fabrication clause and, in any event, the case is mootbecause the boilers were actually installed.Mooney, of course, adopted the same position towards the installation of packagedboilers by Upper Midwest as he did with other contractors.Again, althoughMooney's statements to Sorensen may not have been as strong as in the other cases,he made it abundantly clear to Sorensen that the boilers should be delivered withoutexternal piping attached.This request, or demand or directive, was all that wasnecessary to convince Sorensen that the external piping had to be removed, and heimmediately instructed Heinen to have Cleaver-Brooks remove the objectionable partsfrom the boilers prior to shipment. It is true Mooney did not threaten Sorensenwith a work stoppage or an outright declaration that members of Local 455 wouldnot install the packaged boilers.However, Mooney did not reach a point wherethreats were necessary for Sorensen, without question, promptly complied with hisrequest or demand.Nor do I consider the case moot because, for reasons not stated,the boilers were installed in packaged form by employees who were members ofLocal 539.Certainly, there is nothing in this record which remotely suggests thatLocal 455 ever receded from its adamant position concerning the installation ofpackaged boilers by Upper Midwest or any other contractor, or that it agreed,expressly or impliedly, to permit its members to perform the installation work inquestion.Of course, it is well settled coercion need not be successful to constitutea violationof the Act.20Considering the circumstances of this case as well as Local 455's pattern of con-duct, I find Mooney's statements to be coercive with an object of forcing Upper Mid-west to cease using or handling Cleaver-Brooks products and to cease doing businesswith Heinen Company and Cleaver-Brooks in violation of Section 8(b) (4) (u) (B)of the Act.I further find and conclude an objective of these acts was to force or require UpperMidwest to reaffirm the existence and effectiveness of the unlawful fabrication clause,therefore, Local 455 violated Section 8(b) (4) (ii) (A) of the Act.20N L R B. v. Local 294 International Brotherhood of Teamsters,Chauffeurs, Warehouse-men and Helpers of America (K-C Refrigeration Transport Co.),284 F. 2d 887 (C.A. 2) ,Drivers and Chauffeurs Local Union No. 816, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Montgomery Ward 4 Co.)v.N.L R B ,292 F. 2d 329 (C.A. 2). 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint further alleges that Local 455 unlawfully threatened, coerced, andrestrained Bettenberg, Townsend, Solte & Comb (BTS & C), for a proscribed objec-tive, namely, to cease using or otherwise dealing in the products of, or to cease doingbusiness with Orr & Sembower and Cleaver-Brooks Company.C. Vaughn Anderson, chief mechanical engineer for BTS & C, an architecturaland engineering firm, stated that in 1963 the firm was engaged to perform servicesfor the St. Paul School Board in connection with the remodeling of Cleveland JuniorHigh School.The firm prepared plans and specifications therefor, including theheating system and renovation of the boilerroom.With respect to the heatingsystem, the specifications called for the use of two packaged boilers, 250 horsepower,of the type manufactured by Orr & Sembower and Cleaver-Brooks, which were to beprefired and pretested and carry the label of the Underwriter's Laboratory.Publicbids were invited on the various phases of the project and the Hickey Company wasthe low bidder for the mechanical work .While Anderson did not give the approximate dates of these occurrences, theyprobably took place in the early part of the summer. In any event, on August 18,Mooney telephoned Anderson to inquire if he was aware of the agreement betweentheUnion and the Contractors Association covering the installation of packagedboilers as provided in the specifications for this job.Anderson said he was notfamiliar with the agreement and asked if the Union would strike if he proceeded withthe plans and Mooney answered no.However, Mooney stated, "the pipe fitters wouldbe within their rights if they refused to connect the specified boilers."The conversa-tion ended with Mooney agreeing to confirm their conversation in writing.On August 19, Mooney sent a letter to Anderson and in substance stated that inview of the agreement with the Contractors Association, a copy of which was enclosed,theUnion's refusal to handle packaged boilers would not be in violation of thesecondary boycott provisions of the Act.Thereafter the Fabrication Committee considered this job at its meeting onAugust 27, as stated above, and reached the same conclusion concerning the installa-tion of packaged boilers on this job as it did in the 3-M matter.Moriarty also sentAnderson a copy of his letter to Swoboda dated September 4, enclosing the Union'sposition calling for full enforcement of the fabrication clause in the agreement.Anderson testified the Cleveland Junior High School project had not commencedbecause the cost of the project exceeded the appropriation and the School Board wasrebidding the job.Mooney's testimony regarding his position in this matter does not materially differfrom Anderson's account thereof.I attach no importance to this incident, other than it shows Local 455 and theFabrication Committee followed a pattern of conduct in interpreting the fabricationclause.However, I find the statements made by Mooney in his telephone call andletter to Anderson are insufficient to prove that he thereby threatened, coerced, orrestrained Anderson with an object of forcing BTS & C to sign the agreement, or tocease using or dealing in the products of, or to cease doing business with Orr &Sembower and Cleaver-Brooks.Here, of course. the boilers were never orderedfrom either of these companies and the Cleveland Junior High School job never evenmaterializedFinally, as found above, there is no evidence to sustain the allegationthat BTS & C was, or is, engaged in commerce within the meaning of the Act.Accordingly, I find the record fails to sustain the allegations of the complaint inrespect to the BTS & C incident.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,itwill be recommended that they cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.It has been found that Respondent Local 455 demanded the fabrication clause as ameans to prevent, for all practical purposes, the sale and use of packaged boilers andRespondents Local 455 and Contractors Association, its Member-Contractors, andUpper Midwest Piping, Incorporated, have so interpreted, construed, and anplied theclause to employers and persons involved in the Benz Building, Delux Check PrintersBuilding, and Rosemont School projects. UNITED ASSN.PIPE FITTERSLOCAL 455, ETC.313It has also been found Respondent Local 455 threatened and coerced MinnesotaMining & Manufacturing Company, D. W. Hickey Co., Inc., Pierre Aircon Company,and Upper Midwest Piping, Incorporated, to enter into agreements containing thefabrication clause which it has interpreted, construed, and applied as precluding theinstallation of packaged boilers manufactured by Orr & Sembower, Inc., and Cleaver-Brooks Company, and which had been sold by their local representatives.Because the record shows that Respondent Local 455 has similar agreements withsome one hundred independent mechanical contractors in the area and as Local455's past conduct indicates that unless enjoined the commission of further unlawfulactsmay be anticipated, I shall recommend that Respondent Local 455 cease anddesist from engaging in the conduct found unlawful against the named employersand persons, as well as against any other employer or person.Because Respondents Contractors Association, its Member-Contractors, and UpperMidwest Piping, Incorporated, have interpreted, construed, and applied the fabrica-tion clause for proscribed objectives, I shall recommend a broad order enjoining8(e) violations on the part of these Respondents.Upon the basis of the foregoing findings of fact, and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.Respondents Local 455 and Local 34 are labor organizations within the mean-ing of Section 2(5) of the Act.2.Respondent St. Paul Association of Plumbing, Heating and Mechanical Con-tractors, Inc., is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.3.Upper Midwest Piping, Incorporated, D. W. Hickey Co., Inc, Pierre AirconCompany, Minnesota Mining & Manufacturing Company, Orr & Sembower, Inc.,Cleaver-Brooks, and the Heinen Company are employers engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act, and are persons engaged incommerce within the meaning of Section 8(b) (4) (ii) of the Act.4.By entering into and maintaining an agreement containing a fabrication clausewhich, as interpreted, construed, and applied, requires that packaged boilers pre-fabricated at plants by employees of employer-manufacturers may be used or installedin construction on the project jobsite only if external piping, controls, and attach-ments of the packaged boiler are fabricated at the jobsite by members of RespondentLocal 455, Respondent Local 455 and Respondent St. Paul Association of Plumbing,Heating and Mechanical Contractors, Inc., its Member-Contractors, and RespondentUpper Midwest Piping, Incorporated, engaged in unfair labor practices within themeaning of Section 8(e) of the Act.5.By threatening, coercing, and restraining Minnesota Mining & ManufacturingCompany with an object of forcing or requiring said Company to enter into an agree-ment prohibited by Section 8(e), and to cease using, selling, handling, or otherwisedealing in the products of, or doing business with, Orr & Sembower, Inc., the Respond-ent Local 455 engaged in and is engaging in unfair labor practices within the meaningof Section 8(b) (4) (ii) (A) and (B) of the Act.6By threatening, coercing, and restraining D. W. Hickey Co., Inc., with an objectof forcing or requiring said Company to enter into an agreement prohibited bySection 8(e), and to cease using, selling, handling, or otherwise dealing in theproducts of, or doing business with, Orr & Sembower, Inc., and Minnesota Mining& Manufacturing Company, the Respondent Local 455 engaged in and is engagingin unfair labor practices within the meaning of Section 8(b) (4) (ii) (A) and (B)of the Act.7.By threatening, coercing, and restraining Pierre Aircon Company with anobject of forcing or requiring said Company to enter into an agreement prohibitedby Section 8(e), and to cease using, selling, handling, or otherwise dealing in theproducts of, or doing business with, Orr & Sembower, Inc., the Respondent Local 455engaged in and is engaging in unfair labor practices within the meaning of Section8(b) (4) (ii) (A) and (B) of the Act.8.By threatening, coercing, and restraining Upper Midwest Piping, Incorporatedwith an object of forcing or requiring said Company to enter into an agreementprohibited by Section 8(e), and to cease using, selling, handling, or otherwise deal-ing in the products of, or doing business with, Cleaver-Brooks Company and TheHeinen Company, its representative, the Respondent Local 455 has engaged in andis engaging in unfair labor practices within the meaning of Section 8(b) (4) (u) (A)and (B) of the Act.9.Respondents did not unlawfully, threaten, coerce, or restrain Bettenberg, Town-send, Solte & Comb for a proscribed objective as alleged in the complaint inCase No. 18-CC-143. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD10.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.11.Respondent Local 34 has not engaged in any unfair labor practices as allegedin the complaint in Cases Nos.18-CE-4 and 18-CE-6.[Recommended Order omitted from publication.]United Association Pipe Fitters Local Union No.539 and UnitedAssociation Plumbers&Gasfitters Local Union No. 15,1 bothaffiliated with the United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIOand Mechanical Contrac-tors Association of Minneapolis,Inc:et al. andAmericanBoiler Manufacturers Association 3United Association Pipe Fitters Local Union No. 539,affiliatedwith the United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIO (Lamb Plumbing&Heating Co.,et al.)andAmerican Boiler Manufacturers Association.Cases Nos.18-CE-5 and 18-CC-144.August 5,1965DECISION AND ORDEROn July 14, 1964, Trial Examiner Reeves R. Hilton issued his Deci-sion in the above-entitled proceeding, finding that Respondent, LocalUnion No. 539, Local Union No. 15, and the Contractors Associationand its Member-Contractors, had engaged in and were engaging incertain unfair labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.He also found that Local UnionNo. 539, Local Union No. 15, and Respondent Burniece's, Inc., a mem-ber of the Contractors Association, had not engaged in certain allegedunfair labor practices, and recommended that the complaint be dis-missed with respect thereto.Thereafter, the Respondent Unions andthe Charging Party filed exceptions to the Trial Examiner's Decisionand supporting briefs, and the Charging Party filed a brief in answerto the Respondent Unions' exceptions.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicalerror was committed.The rulings are hereby affirmed.The Boardhas considered the entire record in these cases, including the Trial1Herein referred to respectively as Local Union No. 539 and Local Union No. 15.Herein referred to as the Contractors Association.Herein referred to as the Charging Party.154 NLRB No. 11.